 530308 NLRB No. 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1297 NLRB No. 48 and 301 NLRB 1242, respectively.Lea Carr Mfg. Corporation and Joint Board,Cloak, Skirt and Dressmakers' Union, a/w
International Ladies' Garment Workers Union,
AFL±CIO. Case 1±CA±26403August 31, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn November 21, 1989, and February 28, 1991,1theNational Labor Relations Board issued a Decision and
Order and Supplemental Decision and Order, respec-
tively, inter alia, ordering Lea Carr Mfg. Corporation
to make whole certain of its unit employees for its fail-
ure to make payments on their behalf to various fringe
benefit funds in violation of the National Labor Rela-
tions Act. On April 19, 1990, and November 26, 1991,
the U.S. Court of Appeals for the First Circuit entered
its judgment and supplemental judgment enforcing
these orders of the National Labor Relations Board.A controversy having arisen over the amounts ofmoney owed by Respondent to the Union on behalf of
its employees under the terms of the Board's Order as
enforced for the period since May 26, 1990, the Re-
gional Director for Region 1 issued a supplemental
compliance specification and notice of hearing on
March 31, 1992, alleging the amounts due under the
Board's Order, and notifying the Respondent that it
should file a timely answer complying with the
Board's Rules and Regulations. Although properly
served with a copy of the supplemental compliance
specification, the Respondent has failed to file an an-
swer.By letter dated June 2, 1992, counsel for the GeneralCounsel advised the Respondent and its attorney that
no answer to the specification had been received and
that unless an appropriate answer was filed by close of
business June 16, 1992, summary judgment would be
sought. The Respondent filed no answer.On July 31, 1992, the General Counsel filed withthe Board a Motion to Transfer Proceeding to the
Board and for Summary Judgment, with exhibits at-
tached. On August 4, 1992, the Board issued an order
transferring the proceeding to the Board and a Notice
to Show Cause why the motion should not be granted.
The Respondent again filed no response. The allega-
tions in the motion and in the supplemental compli-
ance specification are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board's Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, de-
spite having been advised of the filing requirements,
has failed to file an answer to the supplemental com-
pliance specification. In the absence of good cause for
the Respondent's failure to file an answer, we deem
the allegations in the supplemental compliance speci-
fication to be admitted as true, and grant the General
Counsel's Motion for Summary Judgment. Accord-
ingly, we conclude that the net amounts due the bene-
fit funds is as stated in the supplemental compliance
specification and we will order payment by the Re-
spondent to the benefit funds.ORDERThe National Labor Relations Board orders that theRespondent, Lea Carr Mfg. Corporation, Boston, Mas-
sachusetts, its officers, agents, successors, and assigns,
shall make payments on behalf of its employees to the
Health and Welfare Fund, the ILGWU National Retire-
ment Fund, and the ILGWU Health Services plan, for
the contractually required contributions as set forth in
the compliance specification, by paying them theamount set forth below as stated in the supplemental
compliance specification plus delinquency assessments,
with interest to be computed in the manner prescribed
in New Horizons for the Retarded, 283 NLRB 1173(1987), minus tax withholdings that may be required
by Federal and state laws:Total fringe benefit funds contributions owed:$6,592.13.